 LOCAL 1070, UNITED BROTHERHOOD OF CARPENTERS439Order terminated as of the date of his death (June 6, 1960); (6) the entitlements ofMarlin and Lipari, under the Board's Order terminated on the date each rejectedRespondent's bffer of reinstatement (October 17 and 20, 1960, respectively); and (7)Weand's entitlements under the Board's Order terminated as of the date of his resig7nation (January 6, 1961).Further, that the Order recommended herein, if affirmedby the Board, or, such Order as the Board may determine to issue after considerationof exceptions, if any, to this Supplemental Intermediate Report, be filed with theUnited-States Court Of Appeals for the Fifth Circuit and copies be served upon theparties to this proceeding.Further, if any party is aggrieved by the Board's Orderwhich issues pursuant to these proceedings it shall initiate appropriate action intheUnited States Court of Appeals for the Fifth Circuit within 20 days after thefiling of the Board's Order in that court.Local 1070 of the United Brotherhood of Carpenters and Joinersof America(B.W. HornCompany)andRay Marruffo.CaseNo. 21-CB-1619.May 31, 1962DECISION AND ORDEROn March 6, 1961, TrialExaminerWallace E. Roysterissued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The Board has considered the Intermediate Report and the entirerecord in this case, including the exceptions and brief, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.2ORDERThe Board adopts the Recommended Order of the Trial Ex-aminer as its Order with the following changes :1.Paragraph 2(d) of the Recommended Order shall be modifiedto read: Notify the Regional Director for the Twenty-first Region,in writing, within 10 days from the date of this Order of the stepsthe Respondent has taken to comply herewith.1The Respondent's motion to reopen the record to introduce additional evidence isdenied.Respondent seeks to establish that the Employer, by a memorandum agreement in1956, adopted the terms of the Southern California General Contractors agreement datedMay 1, 1954. From the Respondent's own testimony it is clear that the 1954 agreement(not in evidence) has been superseded by the 1959 General Contractors agreement whichis in evidence.Further, even if we assume that the Employer is bound by the 1959 agree-ment,the agreement contains nothing that would justify or excuse Respondent's conductherein.2In addition toInsulation Contractors of SouthernCalifornia,Inc.,et al., 110 NLRB638,which the Trial Examiner cited, we also rely onBrunswick Corporation(LocalUnion65,United Brotherhood of Carpenters and Joiners of America, AFL-CIO),135NLRB 574,_andFalstaff Brewing Corporation (Brewers and'MfaltstersLocalUnion No. 6,etc.), 128;'NL'RB 294, enfd. 301 F. 2d 216 (C.A. 8).137 NLRB No. 52. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The notice shall be modified so that the words "A Decision andOrder" are substituted for the words "The Recommendations of aTrial Examiner." 33.The following is to be inserted in the notice below the sentencebeginning "This notice must remain posted . . .": Employees maycommunicate directly with the Board's Regional Office, Eastern Co-lumbia Building, 849 South Broadway, Los Angeles, California,Telephone Number: Richmond 9-4711, Ext. 1031, if they have anyquestion concerning this notice or compliance with its provisions.a In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order"INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon acharge duly filed byRay Marruffo,the General Counsel of the NationalLaborRelations Board issued a complaint on December 20, 1960, alleging thatLocal 1070of theUnited Brotherhoodof Carpenters and Joinersof America,hereincalled the Respondent,had engaged in unfair labor practices within the meaningof Section8(b)(1)(A)and (2)and Section 2(6) and(7) of the National LaborRelationsAct, 61 Stat.136, herein calledthe Act.Pursuant to notice the matter was triedbefore TrialExaminer Wallace E. Roysterin Los Angeles, California,on January16, 1961.The GeneralCounsel and theRespondentwere representedby counsel.Following theclose of the hearing theparties stipulated to a correction of the transcript which is herebymade.Briefshave been received and consideredUpon the entirerecord in the case and from my observationof thewitnesses, Imake the followingfindings of fact:1.JURISDICTIONB.W. Horn Company,herein called Horn, is a California corporationengagedin the business of construction.In 1960Horn purchasedmaterialssuchas glass,furnaces,heaters, lumber, registers,compressors,and piping, having a value inexcess of$68,000 fromCaliforniasupplierswho in turn had receivedsuch materialsfrom points outside theState of California.In the sameyear Hornperformed con-struction servicesamountingto $556,000 for the United States Air Force andamountingto $266,000 for the United States NavyThe Respondentisa labor organization admittingtomembershipcertain ofHorn's employees.II.THE UNFAIR LABOR PRACTICESRay Marruffo cameto Horn's employin 1959 as alaborer.In August 1960,desiring to use Marruffo in carpenterwork, Horn's superintendent,Allen Luker,accompanied Marruffo to Respondent'soffice inEl Centro.There Marruffo madeapplication to join theRespondent and signed a form of apprenticeship agreement.At the time Horn had no sort of contract with the Respondentand wasparty tono apprenticeship agreement.The visit toRespondent's office andthe application formembership seems, to the extentthat a representativeofHorn was involved, tohave been a gesture ofcomity.Later in August, Marruffo became a member ofthe Respondent and almost im-mediately left El Centro to work forHorn at another location.CharlesD. Thomas,Respondent'sbusiness representative,testifiedthat he issecretary of what is known as the Joint Apprenticeship Council, herein called JAC.an entitywhich functionsto appraise the qualifications of carpenter apprentices andto overseetheir training.Although the participation of employers in JAC activitiesiscontemplated and perhaps desired, in the El Centro area only members of theRespondent share in its operation.Thomas testified that by a letter dated August16Marruffo was directedto appearbefore a JAC committee on August 25.Marruffo failedto appearwiththe resultthat the JAC memberspresent voted to"remove"Marruffo from his job.Thomas testified that the matterbecame moot LOCAL 1070, UNITED BROTHERHOOD OF CARPENTERS441because on August 26 Marruffo voluntarily left El Centro for other employmentwith Horn.On September 29 Marruffo returned to El Centro and notified the Respondentthat he was resuming the same job with Horn that he had left about a month before.Within a few days the Horn projects in the area and perhaps others were closeddown by reason of a strike called by the Respondent.After 2 or 3 days the strikeended and all returned to work.In the late evening of October 5, Marruffo encountered Thomas in an El Centrobar.A heated argument developed between them leading to blows.Marruffotestified that Thomas became angered when Marruffo questioned him about thereason for the work stoppage, and complained that he had lost wages withoutknowing why he should abstain from working.Thomas testified that Marruffolost his temper when Thomas told him that he had not met his obligations as anapprentice and would no longer, in consequence, be permitted to work in thatcapacity for Horn. In consideration of the events on the following day, October6, 1 see no necessity for resolving the conflict between the version of Marruffo andthat of Thomas.In the afternoon of October 6, at about 3:30, Thomas came to the Horn construc-tion site where Marruffo was working.Passing Superintendent Luker without aword, Thomas strode to the point where Marruffo was standing and struck him.When Marruffo assumed an attitude of defense, Thomas told him that he had 30minutes to get off the job and an hour to get out of town.' Turning to Luker,Thomas ordered him to remove Marruffo from the job.When Luker asked thatthe request or order be put in writing, Thomas angrily answered that he need not doso and that Luker (also ,a member of the Respondent) might find himself off thejob too if he continued to argue the matter.A moment or two later Thomas toldLuker that Marruffo could no longer work because of a decision by the JAC.Luker protested, ". . . you can't just up and take his book."Thomas answered,"The hell I can't.He's got no book." 2 Luker then told Marruffo that he couldno longer work.Thomas seems to have assumed that the continued employment of Marruffoas an apprentice was at the sufferance of JAC; that if Marruffo failed to followroutines applicable to apprentices JAC could bring about his removal from thejob.This is a curious concept for JAC was in no sense Marruffo's employer and hadno contract with Horn giving it any voice in respect to who should become orremain an employee of Horn. The Respondent argues that JAC is not a labororganization and this appears to be true.But it is an organiztion in which theRespondent participates and which exists for the benefit of Respondent's member-ship.Thus had the JAC demanded the removal of Marruffo from the job theresponsibility of the Respondent for this action would have to be considered.Butitdid not happen that way.The evidence is that on August 25 JAC decided that Marruffo should no longerwork but no report of this action was sent to Horn or to Marruffo. The latterwas permitted to clear out of the Respondent on August 29 and to return his clear-ance card on September 29 without any sort of notice that he was delinquent in hisobligations as an apprentice.Not until the day following his fight with Thomaswas he disturbed in his employment.The Respondent says that his discharge wasbrought about because he had failed to do those things which an apprentice isobliged to do and that on October 6 in reference to Marruffo, Thomas was actingas secretary of JAC-not as business representative of the Respondent.Even if it be true that JAC could have demanded the removal of Marruffo withoutinvolving the Respondent in a violation of the Act, it is clear that Thomas on October6 was not acting in vindication of any JAC decision.Obviously he was using theprestige and practical power of the Respondent to punish Marruffo because of theincident at the bar.The interest of JAC was not and could not have been servedby the ultimatum that Marruffo leave town within the hour or the warning toLuker that his protests might lose his job for him.Thomas was angry, his dignitywas ruffled, his authority and judgment had been challenged.He retaliated byusing his office as business representative to bring about Marruffo's discharge.Hehad no contractual authority to affect Horn's employees in any way but only a fewII base these findings upon the credited testimony of Marruffo as well as that ofJiminez and Cato, Horn employees who were standing nearby. Thomas did not, in histestimony, clearly controvert the version I have creditedThe conversation between Luker and Thomas set forth above is from the credited testi-monv of LukerThomas denied only that there was mention of a "union book" in respecttoMarruffo.He did not deny threatening Luker with loss of employment if he persistedin his request for a written demand for Marruffo's removal. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays earlier Horn had been forced to cease work because ofa strike by the car-pentersand thiscircumstance must havebeen weighed when Lukerwas directedto removeMarruffo fromthe job.A dischargemadetomollifya labor organization encouragesmembership inthat organization and stands as a warning to employees that the favor and good willof responsible union officials is to be nurtured and sustained.Such a dischargeviolates Section 8(a)(3) of the Act3Obviouslyand concededlyThomascaused the discharge of Marruffo.I find thathe didso as an agent of the Respondent.The Respondent therebycaused Horn todischarge Marruffo inviolation of Section8(a)(3) of the Act and therebyviolatedSection 8(b)(2) of the Act.By causing the discharge of Marruffo the Respondent has restrained and coercedemployees in the exerciseof rightsguaranteed in Section7 of the Act and has therebyviolated Section8 (b) (1) (A) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth in section II, above, oc-curring in connection with the operations of Horn described in section I, above, havea close, intimate,and substantial relationto trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.IV.THE REMEDYHaving foundthat the Respondenthas engaged in unfairlaborpracticesitwill berecommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuatethe policies of the Act.Having found thatthe Respondent has caused Horn to discriminate against RayMarruffo it will berecommendedthat theRespondent make Marruffowhole for anyloss of earnings sustainedby reasonof the discriminationfrom October 6, 1960, tothe dateRespondent requestshis reemployment.Back payshall be computed inaccordancewith theBoard's formula stated in F. W.Woolworth Company,90 NLRB289.Upon the basis of the foregoingfindings offact and on theentirerecord in thecase Imake the following:CONCLUSIONS OF LAW1.B.W. Horn Company is an employerengaged in commerce within the meaningof Section2(2) and Section 2(6) and (7) of the Act.2.Local 1070 of the United Brotherhood of Carpentersand Joinersof Americais a labor organizationwithin themeaning ofSection 2 (5') of the Act.3. By causing Horn to discharge Ray Marruffo the Respondenthas engaged in andis engaging in an unfairlabor practice within themeaningof Section 8(b)(2) ofthe Act.4.By causing the discharge of Ray Marruffo theRespondent has restrained andcoercedemployeesin the exerciseof rightsguaranteed in Section7 of the Act andhas therebyengaged in unfairlabor practices withinthe meaning of Section 8(b)(1)(A) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce withinthe meaningof Section 2(6) and (7) of the Act.RECOMMENDATIONSUponthe entire record inthe case it is herebyrecommendedthat Local 1070 ofthe United Brotherhood of Carpentersand Joinersof America, El Centro, California,its officers,representatives,and agents shall:1.Cease anddesist from:(a)Causingor attemptingto causeB.W. Horn Companyto discriminate againstemployees in violation of Section8(a) (3) of the Act.(b) In anyother manner restraining or coercing employees in the exercise ofrights guaranteed in Section7 of the Act exceptin a manner permitted by Section8(a)(3) of the Act.2.Take the following affirmative action whichI find will effectuate the policiesof the Act:(a)Make whole Ray Marruffo forany lossof payhe may havesuffered by rea-son ofhis dischargefrom B.W. Horn Company,as provided in the Section hereinentitled"The Remedy."sInsulation Contractors of Southern California,Inc, atat,110 NLRB638, 650. MANHASSET MOTORS) INC.443(b)Notify Ray Marruffo and B.W. Horn Company in writing that it has noobjection to the employment of Marruffo inanycapacity satisfactory to Horn andthat it requests Horn to return Marruffo to the employment from which he wasdischarged.(c) Post at its offices in conspicuous places including all places where notices tomembers are customarily posted,copies of the notice attached hereto marked "Ap-pendix."Copies of said notice to be furnished by the Regional Director for theTwenty-first Region shall,after being duly signed by a representative of the Re-spondent be posted by the Respondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter.Reasonable steps shall be takenby the Respondent to insure that such notices are not altered,defaced, or coveredby any other material.(d)Notify the Regional Director for the Twenty-first Region in writing within20 days from the date of receipt of this Intermediate Report and Recommended Orderwhat steps have been taken in compliance.IT IS FURTHER RECOMMENDED that unless on or before 20 days from the date ofreceipt of this report,the Respondent notifies the Regional Director for the Twenty-first Region that it will comply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the Respondent to take the actionaforesaid.APPENDIXNOTICE TO ALL MEMBERSPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify you that:WE WILL NOT cause or attempt to cause B. W. Horn Company to discriminateagainst employees in violation of Section 8 (a) (3) of the Act.WE WILL withdraw our objection to the continued employment of Ray Mar-ruffo and request that he be returned to the employment from which he wasdischarged.WE WILL make Ray Marruffo whole for any loss of pay suffered as a resultof the discrimination against him.WE WILLNOT in any other manner restrain or coerce employees in the exer-cise of rights guaranteed them in Section 7 of the Act except in conformity withSection 8(a) (3) of the Act.LOCAL 1070 OF THE UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Manhasset Motors, Inc.andLocal 868, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Ind.CaseNo. 9-CA-8211.May 31, 1960DECISION AND ORDEROn March 22, 1962, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.137 NLRB No. 50.